— Judgment, Supreme Court, New York County (Phyllis B. Gangel-Jacob, J.), entered June 30, 1989, which denied petitioner’s application to annul respondent Board of Estimate’s determination not to release the City of New York’s interest in certain real property acquired by in rem foreclosure, is unanimously affirmed, without costs.
*623Petitioner acquired the property in October 1982 but paid none of the New York City real estate taxes that thereafter fell due. The city commenced an in rem foreclosure action in November 1985, and upon petitioner’s default, acquired title in May 1986. Not until November 1987 did petitioner seek a release of the city’s interest in the property thus acquired. This substantial, continuous and long-standing delinquency itself constituted a sufficient basis for the Board of Estimate’s refusal to release the property from foreclosure (Solomon v City of New York, Dept, of Gen. Servs., 94 AD2d 283, 286; Matter of Sixteen Eighty W. 7th Corp. v Board of Estimate, 109 AD2d 799), and since the Board is not required to give any reasons for such a refusal (Solomon v City of New York, Dept. of Gen. Servs., supra, at 287), it does not avail petitioner to argue that the Board reached its decision on the basis of unsubstantiated allegations made by the Department of Real Property. We need note only that petitioner was given a fair opportunity to contest these allegations, and that there is no sign of fraud or illegality in the Board’s decision. Concur— Murphy, P. J., Ross, Rosenberger, Kassal and Wallach, JJ.